 Case 1:18-cv-05830-ERK-LB Document 1 Filed 10/18/18 Page 1 of 10 PageID #: 1



                          UNITED STATES DISTRICT COURT
                      IN THE EASTERN DISTRICT OF NEW YORK


 MARK LANDSPERGER and                                Case No. 1:18-cv-5830
 EXTREME FORCES U.S.A., INC.

                       Plaintiffs,                   COMPLAINT

                v.

 A & Z PHARMACEUTICAL, INC. and
 A&Z HOLISTIC PRODUCTS I, INC.

                       Defendants.


         Plaintiffs Mark Landsperger (“Landsperger”) and Extreme Forces, U.S.A., Inc.

(“Extreme Forces”) by way of Complaint against defendants A & Z Pharmaceutical, Inc. (“A &

Z Pharmaceutical”) and A&Z Holistic Products I, Inc. (“A&Z Holistic Products”), state:

                                          PARTIES

         1.    Plaintiff Landsperger is a resident of the State of New Hampshire, residing at 33

Post Road, Greenland, New Hampshire.

         2.    Plaintiff Extreme Forces is a corporation formed and existing under the laws of

the State of Delaware, having its principal place of business at 33 Post Road, Greenland, New

Hampshire.

         3.    Defendant A & Z Pharmaceutical is a corporation formed and existing under the

laws of the State of New York, having its principal place of business in New York.

         4.    A&Z Holistic Products is a corporation formed and existing under the laws of the

State of New York, having its principal place of business in New York.




00056896.1                                     1
 Case 1:18-cv-05830-ERK-LB Document 1 Filed 10/18/18 Page 2 of 10 PageID #: 2



                                 JURISDICTION AND VENUE

         5.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332 in that the amount in controversy exceeds $75,000, exclusive of interest and costs,

and the Plaintiffs and Defendants are citizens of different States.

         6.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391

in that Defendants reside within this District.

                                              FACTS

               i.      A&Z Holistic Products’ Acquisition of Extreme Forces

         7.     In 2016 and prior years, Extreme Forces was engaged in the marketing, sales and

distribution of nutritional supplements, primarily for the sports and fitness markets, and

Landsperger was its president and majority shareholder.

         8.     In 2016, A & Z Pharmaceutical approached Extreme Forces about acquiring its

business.

         9.     Upon information and belief, A & Z Pharmaceutical caused A&Z Holistic

Products to be formed in connection with the anticipated acquisition of Extreme Forces.

         10.    Upon information and belief, Emma Li is the President of both A & Z

Pharmaceutical and A&Z Holistic Products.

         11.    After due diligence and negotiation, Extreme Forces and A&Z Holistic Products

decided to proceed with A&Z Holistic Products’ acquisition of Extreme Forces (the

“Acquisition”). In connection with the Acquisition, the parties executed three agreements: an

asset purchase agreement, a guaranty, and a consulting agreement (collectively, the “Acquisition

Agreements”), as specified, described, and defined hereinafter.




00056896.1                                        2
 Case 1:18-cv-05830-ERK-LB Document 1 Filed 10/18/18 Page 3 of 10 PageID #: 3



         12.   The three Acquisition Agreements are dated and effective August 31, 2016, which

is considered the “Closing Date.”

               ii.    The Asset Purchase Agreement

         13.   The first of the three Acquisition Agreements was an asset purchase agreement,

executed by Extreme Forces and A&Z Holistic Products, providing for the transfer to A&Z

Holistic Products of the majority of Extreme Forces’ assets (the “Asset Purchase Agreement”).

         14.   In exchange for the transfer of the majority of its assets, Extreme Forces was to

receive payment from A&Z Holistic Products, including “$120,000 in cash, payable on the

second anniversary of the Closing Date” (the second of two “Deferred Payments”).

               iii.   The Guaranty

         15.   The second Acquisition Agreement was a guaranty by A & Z Pharmaceutical of

A&Z Holistic Products’ obligation to make the Deferred Payments to Extreme Forces under the

Asset Purchase Agreement (the “Guaranty”).

         16.   The Deferred Payments, together with interest and fees and expenses incurred in

collection (including reasonable fees and expenses of counsel) constitute “Guaranteed

Obligations” under the Guaranty.

         17.   Under Section 3 of the Guaranty, A & Z Pharmaceutical “irrevocably, absolutely

and unconditionally guaranteed as a primary obligor and not merely as a surety . . . the prompt

and complete payment, as and when due and payable (whether at stated maturity or otherwise),

of all of the Guaranteed Obligations.”

         18.   The second Deferred Payment described in Paragraph 14 has not been tendered by

either Defendant.




00056896.1                                     3
 Case 1:18-cv-05830-ERK-LB Document 1 Filed 10/18/18 Page 4 of 10 PageID #: 4



               iv.    The Consulting Agreement

         19.   The third Acquisition Agreement was a two-year consulting agreement between

Landsperger and A&Z Holistic Products (the “Consulting Agreement”).

         20.   The Consulting Agreement provides, in Section 3.(a) that “Consultant [i.e.,

Landsperger] will receive a consulting fee at the rate of $75,000.00 annually, payable in equal

increments not less than monthly in arrears.”

         21.   It further provides in Section 3.(c) that “Consultant shall also be reimbursed for

the cost of continuing his current health and medical insurance coverage, or of any new or

revised health and medical insurance coverage he may choose to obtain, up to a maximum

amount of $30,000 per year, payable monthly, beginning thirty (30) days following the Effective

Date and thereafter as the premium costs for such coverage are incurred.”

         22.   Pursuant to the Consulting Agreement, A&Z Holistic Products paid Landsperger

$8,750.00 per month until January, 2018.

         23.   In February of 2018, A&Z Holistic Products failed to make the payment due to

Landsperger under the Consulting Agreement for the month of January.

         24.   A&Z Holistic Products failed to make each and every subsequent payment due to

Landsperger under the Consulting Agreement.

         25.   Section 6.(b) of the Consulting Agreement allows A&Z Holistic Products to

terminate that Agreement for cause due to a material breach.         To do so, the Consulting

Agreement requires that “… Consultant [i.e. Landsperger] shall be given written notice of the

violation and a twenty (20) day period to cure the same to the Company’s satisfaction.”

         26.   A&Z Holistic Products did not provide a notice or give an opportunity to cure

such as is described in paragraph 25 above, prior to discontinuing payments.



00056896.1                                      4
 Case 1:18-cv-05830-ERK-LB Document 1 Filed 10/18/18 Page 5 of 10 PageID #: 5




                                  FIRST CLAIM FOR RELIEF
               Breach of the Asset Purchase Agreement as to A&Z Holistic Products

         27.      Paragraphs 1 through 26 are hereby incorporated and made a part of this Claim

for Relief as if fully set forth herein.

         28.      At all times relevant hereto, the Asset Purchase Agreement has been and remains

in full force and effect.

         29.      Extreme Forces has materially performed all promises and obligations under the

Asset Purchase Agreement, including the satisfaction of any conditions precedent to A&Z

Holistic Products’ obligation to perform under that Agreement.

         30.      A&Z Holistic Products has materially breached the Asset Purchase Agreement by

failing to make the second Deferred Payment of $120,000.000 by the second anniversary of the

Closing Date, i.e., by August 31, 2018.

         31.      A&Z’s Holistic Products’ material breach of the Asset Purchase Agreement was

unjustified.

         32.      As a result of A&Z Holistic Products’ breach of the Asset Purchase Agreement,

Extreme Forces has suffered damages.

         33.      As a further result of A&Z Holistic Products’ breach of the Asset Purchase

Agreement, Extreme Forces has been forced to hire attorneys and to prosecute this claim for

collection, all at substantial and ongoing cost.

         34.      Extreme Forces is entitled to a judgment in its favor as against A&Z Holistic

Products which includes damages of $120,000, plus statutory interest at the rate of 9% from the

date of breach to the date of verdict or decision and from the date of verdict or decision to the




00056896.1                                         5
 Case 1:18-cv-05830-ERK-LB Document 1 Filed 10/18/18 Page 6 of 10 PageID #: 6



date of judgment, and costs of collection (including reasonable attorneys’ fees), in an amount to

be proven at trial

                                SECOND CLAIM FOR RELIEF
                         Breach of Guaranty as to A & Z Pharmaceutical

          35.   Paragraphs 1 through 34 are hereby incorporated and made part of this Claim for

Relief as if fully set forth herein.

          36.   At all times relevant hereto, the Guaranty has been and remains in full force and

effect.

          37.   Extreme Forces has materially performed all promises and obligations under the

Guaranty, including the satisfaction of any conditions precedent to A & Z Pharmaceutical’s

obligation to perform.

          38.   A & Z Pharmaceutical has materially breached the Guaranty by failing to tender

the second Deferred Payment and the Guaranteed Obligations, including interest, to Extreme

Forces.

          39.   A & Z Pharmaceutical’s material breach of the Guaranty was unjustified.

          40.   As a result of A & Z Pharmaceutical’s breach of the Guaranty, Extreme Forces

has suffered damages.

          41.   As a further result of A & Z Pharmaceutical’s breach of the Guaranty, Extreme

Forces has been forced to hire attorneys and to prosecute this claim for collection, all at

substantial and ongoing cost.

          42.   Extreme Forces is entitled to a judgment in its favor as against A & Z

Pharmaceutical which includes damages of $120,000, plus statutory interest at the rate of 9%

from the date of breach to the date of verdict or decision and from the date of verdict or decision




00056896.1                                      6
 Case 1:18-cv-05830-ERK-LB Document 1 Filed 10/18/18 Page 7 of 10 PageID #: 7



to the date of judgment, and costs of collection (including reasonable attorneys’ fees), in an

amount to be proven at trial.

                               THIRD CLAIM FOR RELIEF
               Breach of the Consulting Agreement as to A&Z Holistic Products

         43.    Paragraphs 1 through 42 are hereby incorporated and made a part of this Claim

for Relief as if fully set forth herein.

         44.    At all times relevant hereto, the Consulting Agreement has been and remains in

full force and effect.

         45.    Despite Landsperger’s material performance, A&Z Holistic Products has

materially breached the Consulting Agreement in that it has failed to pay to Landsperger

amounts due under the Consulting Agreement.

         46.    A&Z Holistic Products’ material breach of the Consulting Agreement was

unjustified.

         47.    As a result of A&Z Holistic Products’ breach of the Consulting Agreement,

Landsperger has suffered damages.

         48.    As a further result of A&Z Holistic Products’ breach of the Consulting

Agreement, Landsperger has been forced to hire attorneys and to prosecute this claim for

collection, all at substantial and ongoing cost.

         49.    Landsperger is entitled to a judgment in his favor as against A&Z Holistic

Products which includes damages and attorneys’ fees in excess of $75,000, plus statutory interest

at the rate of 9% from the date of breach to the date of verdict or decision and from the date of

verdict or decision to the date of judgment, and costs of collection (including reasonable

attorneys’ fees), in an amount to be proven at trial.




00056896.1                                         7
 Case 1:18-cv-05830-ERK-LB Document 1 Filed 10/18/18 Page 8 of 10 PageID #: 8



                                 FOURTH CLAIM FOR RELIEF
                                      Indemnification

         50.    Paragraphs 1 through 49 are hereby are hereby incorporated and made a part of

this Claim for Relief as if fully set forth herein.

         51.    The Asset Purchase Agreement provides at Section 10.3 that A&Z Holistic

Products (denominated therein as the “Purchaser”)

                “…shall indemnify and fully defend, save and hold the Seller [i.e.
                Extreme Forces] and its shareholders, directors, officers, agents,
                attorneys and employees (collectively, the “Seller Indemnitees”),
                harmless if any Seller Indemnitee shall at any time or from time to
                time suffer any damage, liability, loss, cost, expense (including all
                reasonable attorneys’ fees and expenses of investigation incurred
                by the Seller Indemnitees in any action or proceeding between the
                Purchaser and the Seller Indemnitees…), deficiency, interest,
                penalty, impositions, assessments or fines (collectively “Seller
                Losses”) arising out of or resulting from any of the following:
                                                ***
                (b)       Any failure of the Purchaser duly to perform or observe
                any term, provision, covenant, agreement contained in the
                Transaction Documents on the part of the Purchaser to be
                performed or observed;. . .”

         52.    “Transaction Documents” is defined in the Asset Purchase Agreement to include

the Asset Purchase Agreement and the Consulting Agreement.

         53.    The procedure for asserting a claim of indemnification as described in Paragraphs

51-52 is set forth in Section 10.7:

                 …the Indemnitee shall send a Claim Notice to the Indemnitor. …
                 The indemnitor will have thirty (30) days from receipt of such
                 Claim Notice to dispute the claim and will reasonably cooperate
                 and assist the Indemnitee in determining the validity of the claim
                 for indemnity. If the Indemnitor does not give notice to the
                 Indemnitee that it disputes such claim within thirty (30) days after
                 its receipt of the Claim Notice, the claim specified in such Claim
                 Notice will be conclusively deemed a Purchaser Loss or Seller
                 Loss, as applicable, subject to indemnification hereunder.




00056896.1                                            8
 Case 1:18-cv-05830-ERK-LB Document 1 Filed 10/18/18 Page 9 of 10 PageID #: 9



         54.    On June 2, 2018, Plaintiffs duly sent to both Defendants, by regular and certified

mail, a Claim Notice, apprising the latter of their claims for unpaid and soon-to-be unpaid

amounts under the Acquisition Agreements, together with interest and attorneys’ fees.

         55.    The Claim Notice was deemed given on June 7, 2018, pursuant to Section 12.5 of

the Asset Purchase Agreement.

         56.    Defendants did not dispute the validity of the claims and allegations in the Claim

Notice within thirty days of June 7, 2018; therefore, these claims are “conclusively deemed” a

“Seller Loss” and Defendants are estopped from disputing them.

         57.    Nevertheless, Defendants have unjustifiably and wrongfully refused to accept

their obligation to defend, indemnify, save, and hold Plaintiffs harmless from all damages,

losses, costs, and expenses.

         58.    Plaintiffs are entitled to a judgment that includes their costs of collection, court

costs, investigation costs, expert fees, reasonable attorneys’ fees, and any other costs or expenses

arising from Defendants’ breaches of the Acquisition Agreements.



         WHEREFORE, Plaintiffs respectfully request entry of a judgment as follows:

                a. for Plaintiff, Mark Landsperger, as against Defendant, A&Z Holistic Products,
                   an award of damages in excess of $75,000.00, plus statutory interest at the rate
                   of 9% from August 31, 2016 through the date of judgment;

                b. for Plaintiff, Mark Landsperger, against Defendant, A&Z Holistic Products,
                   an additional award of damages to compensate him for his costs of collection,
                   including his reasonable attorneys’ fees, in an amount to be proved at trial;

                c. for Plaintiff, Extreme Forces, against both Defendants, jointly and severally,
                   an award of damages of $120,000.00 plus statutory interest at the rate of 9%
                   from August 31, 2016 through the date of judgment;




00056896.1                                       9
Case 1:18-cv-05830-ERK-LB Document 1 Filed 10/18/18 Page 10 of 10 PageID #: 10



              d. for Plaintiff, Extreme Forces, against both Defendants, jointly and severally,
                 an additional award of damages to compensate it for its costs of collection,
                 including its reasonable attorneys’ fees, in an amount to be proved at trial;

              e. statutory interest on all amounts awarded at the annual rate of nine percent
                 from the date of judgment until satisfaction thereof; and

              f. such other relief as this Court may deem just and equitable.


Dated: October 18, 2018

                                                   Respectfully submitted,



                                                   ________________________
                                                   Steven M. Lucks
                                                   FISHKIN LUCKS LLP
                                                   277 Broadway, Suite 408
                                                   New York, New York 10007
                                                   (646) 755-9200
                                                   slucks@fishkinlucks.com

                                                           -and-

                                                   Jennifer Ramsey*
                                                   LAW OFFICE OF JENNIFER RAMSEY
                                                   117 Water Street, Suite 4
                                                   Exeter, NH 03833
                                                   (603) 777-2970
                                                   justjennr@gmail.com

                                                   ATTORNEYS FOR PLAINTIFFS

*pending pro hac vice admission




00056896.1                                    10
